   1   CIRO HERNANDEZ, ESQ SB#l 74791
       1626-G Sweetwater Road ff-193
  2    National Cit~ CA 91950
       Telephone: 619) 266-0389
  3    Fax:         619) 501-2493
       Attorney for Material Witnesses                         1                                     1
  4                                                                    DEC O3 2019                   !
  5                                                             ~-----J
                                                              C!_i_r l'.<. t ;~-; !_-;ts i frc-1 ::()!_1]?T
                                                         SOUTHU;i\! i_:is I HIC 1 'T             ~     lr-OHNIA
  6                                                      BY                                       CEPUTY

  7

  8
                        UNITED STATES DISTRICT COURT
  9
                        SOUTHERN DISTRICT OF CALIFORNIA
 10

 11
       UNITED STATES OF AMERICA                   Criminal Case:-19cr4703JAH


                                           I
 12                                               Date: December 3, 2019
                                                  Time: 9:30 a.m.
 13                                               Court: 5B
                                                  Judge: Hon. Barbara L. Major
 14         Plaintiff
                                                  DEPOSITION ORDER FOR
 15
             V.                            i      MATERIAL WITNESSES;


                                            j
 16
       Francisco Pardo-Sanchez (1)
 17    Martin Eduardo Pardo-Sanchez (2)
 18

 19

 20
       - --~lDefendants                    )



 21                                  ORDER
 22         Upon request of material witnesses hereinafter "material witness",
 23    JESUS RODRIGUEZ-NORBERTO, SHUZ YANG SU, JIE ZHU, and
 24    ZHONGXIN ZHU , and their counsel, CIRO HERNANDEZ, and good cause
· 25   appearmg:
 26          1. The material witnesses being held in custody in case number
 27

 28                                 19cr4703JAH                                                                   1
 1    19cr4703JAH shall be deposed on          1/rr/Zl>       at   !b/JP,1      . The
 2   deposition will take place in the office of the United States Attorney located at
 3   880 Front Street, Fifth Floor, San Diego,California.
 4          2. All parties, meaning the United States and the defendant, shall attend
 5   the material witness deposition. The arresting agency shall bring the material
 6   witness to the deposition. If, in custody, the defendant shall be brought
 7   separately to the deposition and a marshal shall remain present during the
 8   proceeding.
 9        3. The United States Attorney's Office shall provide an videography operator
10     (" operator")   and, if necessary, arrange for a court-certified interpreter to be
11   present for the material witness. The cost of the interpreter for the material
12   witness shall be borne by the United States Attorney's Office.
13      4. If the defendants needs an interpreter other than the interpreter for the
14   material witness, then defense counsel shall arrange for a court-certified
15   interpreter to be present. The cost of a separate interpreter for the defendants shall
16   be paid by the Court.
17      5. The United States Attorney's Office shall arrange for a certified court
18   reporter to be present. The court reporter shall stenographically record the
19   testimony, serve as a notary and preside at the deposition in accordance with Rule
20   28(a) of the Federal Rules of Civil Procedure. The cost of the court reporter AND
21   TRANSCRIPT shall be borne by the United States Attorney's Office.
22      6. The deposition shall be recorded by videography, meaning a digital format
23   that records sound as well as visual images. At the conclusion of the deposition,
24   on the record, the witnesses or any party may elect to have the witness review the
25   videography record of the deposition to check for errors or omissions and to note
26   any changes. Any errors, omissions or changes, and the reasons for making them,
27

28                                      19cr4703JAH                                         2
 1   shall be stated in writing, signed by the witness, delivered to the notary in a
 2   sealed envelope and filed in the same fashion as described in Paragraph 17 below,
 3   unless the parties agree on the record to a different procedure.
 4      7. The operator shall select and supply all equipment required to videograph
 5   the deposition and shall determine all matters of staging and technique, such as
 6   number and placement of cameras and microphones, lighting, camera angle, and
 7   background. The operator shall determine these matters in a manner that
 8   accurately reproduces the appearance of the witness and assures clear
 9   reproduction of both the witness testimony and the statements of counsel. The
10   witness, or any party to the action, may object on the record to the manner in
11    which the operator handles any of these matters. Any objections shall be
12   considered by the Court in ruling on the admissibility of the videograph record.
13   All such objections shall be deemed waived unless made promptly after the
14   objector knows, or had reasonable grounds to know, of
15    the basis for such objections.
16          8. The deposition shall be recorded in a fair, impartial and objective
17   manner. The videograph equipment shall be focused on the witness; however,
18   the operator may, when necessary or appropriate, focus upon charts,
19   photographs, exhibits, or like material being shown to the witness.
20          9. Before examination of the witness begins, the Assistant U.S. Attorney
21   shall state on the record his name; the date, time and place of the deposition; the
22   name of the witness; the identity of the parties and the names of all persons
23   present in the deposition room. The court reporter shall then swear the witness
24   on the record. Prior to any counsel beginning an examination of the witness, that
25   counsel shall identify himself and his respective client on the record.
26          10. Once the deposition begins, the operator shall not stop the videograph
27

28                                     19cr4703JAH                                         3
 1   recorder until the deposition concludes, except that, any party or the witness may
 2   request a brief recess, which request will be honored unless a party objects and
 3   specifies a good faith basis for the objection on the record. Each time the
 4   recording is stopped, the operator shall state on the record the time the recording
 5   stopped and the time it resumed. If the deposition requires the use of more than
 6   one disc, the operator shall sequentially identify on the record the end and
 7   beginning of each disc.
 8         11. All objections both as to form and substance shall be recorded as if the
 9   objection had been overruled. The Court shall rule on objections at the
1O   appropriate time. The party raising the objection shall prepare a transcript for the
11   Court to consider. All objections shall be deemed waived unless made during the
12   deposition.
13         12. The party offering the deposition into evidence at trial shall provide
14   the Court with a transcript of the portions so offered.
15         13. Copies of all exhibits utilized during the videograph deposition shall
16   be attached to the videograph record.
17         14. At the conclusion of the deposition, any objection, including the basis,
18   to release of the material witness from custody shall be stated on the record. If
19   there is no objection, the attorney for the material witness shall immediately
20   serve all parties with a "Stipulation and Proposed Order for Release of the
21   Material Witnesses" and submit the Order to the Clerk of Court for the Judge's
22   signature. Prior to release from custody the attorney for the Government
23   shall serve the material witness with a subpoena for the trial date and a travel
24   fund advance letter.
25         15. The operator shall provide a copy of the videotaped deposition to any
26   party who requests a copy AT THE COST OF THE U.S. ATTORNEY. After
27
28                                  19cr4703JAH                                          4
 1   preparing the requested copies, if any, the operator shall deliver an original video
 2   recording to the notary along with a certificate signed by the operator attesting
 3   that the video recording is an accurate and complete record of the video
 4   deposition. The operator shall then deliver the video recording to the notary
 5   along with a certificate signed by the operator attesting that it is an accurate and
 6   complete recording of the deposition. The notary shall file the original recording
 7   and certification with the Clerk of Court in a sealed envelope marked with the
 8   caption of the case, the name of the witness and the date of the deposition.
 9          16. The notary shall file with the Clerk of Court in a sealed envelope the
10   original video recording, along with any exhibits offered during the deposition.
11   The sealed envelope shall be marked with the caption of the case, the name of
12   the witness, and the date of the deposition. To that envelope, the notary shall
13   attach the certificate of the operator. If all counsel stipulate on the record, the
14   Government may maintain the original video recording until production is
15   ordered by the Court or requested by any party.
16          17. Unless waived by the parties, the notary shall give notice to aB parties
17   of the filing of the videograph deposition with the Court pursuant to Federal
18   Rule of Civil Procedure 30(f)(3).
19    18. If any party objects on the record to the release of the material witness from
20   custody, the objecting party must request in writing a hearing on the issue
21   before the federal judge who is assigned the case or to such other district judge
22   or magistrate judge as they designate. Notice of the Request for Hearing must be
23   served on all parties and filed with the Clerk of Court within twenty-four (24)
24   hours after the completion of the deposition, with a courtesy copy to chambers.
25   The Court will set a briefing schedule, if appropriate, and a date and time for the
26   objection to be heard as soon as reasonably practicable. At the hearing, the
27

28                                   19cr4703JAH                                            5
 1   objecting party must establish to the Court's satisfaction an appropriate legal
 2   basis for the material witnesses to remain in custody. If, after the hearing, the
 3   Court orders the release of the material witness, the material witness' attorney
 4   shall immediately present the release order to the Court for signature and filing.
 5   Before release of the material witness from custody, the Government shall serve
 6   the material witness with a subpoena for the trial date and a travel
 7   fund advance letter.
 8

 9         IT IS SO ORDERED.
10

11   Dated    /2)3/' f                                                           ge
12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27

28                                   19cr4703JAH                                          6
